Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 7/13/2021. Claims 1 – 6 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 7/13/2021 is acknowledged by the examiner.

Specification
The specification appears to be a direct translation of the foreign application and is replete with instances such as: disclosure appears to be a valve used in a bidet application the title does not adequately describe the disclosed invention, further the disclosure is directed towards a pilot-controlled diaphragm valve but the specification (page 4 line 13 – page 5 line 10) is not clear or concise. Applicant’s cooperation is requested in correcting the language in the entire specification to meet the requirement that the written description be in "full, clear, concise and exact terms."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the disclosure is directed to a pilot operated diaphragm valve. The pilot chamber pressure is relieved when the pilot valve (cam plate) opens and the pilot chamber communicates with chamber 100a (upper chamber). Applicant does not disclose how the fluid entrapped in the  chamber 100a is relieved. As the valve is operated a few times pressure will build in the chamber 100a and the pilot valve diaphragm will no longer lift since the pressure in chambers 100a and 100b will be balanced. Though the nature of the invention (pilot operated diaphragm valves) is well developed, applicant does not provide a person having ordinary skill in the art a guide to practice the claimed invention. Examiner maintains the quantity of experimentation required to practice the invention based on the applicant’s disclosure fails to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document (KR 20-20100003034) in view of Korean Patent Document (KR 10-20180078387).
Regarding claim 1, ‘034 reference discloses a housing (100) that has a hollow water supply hole (110) formed at a lower central portion thereof, a pair of water discharge holes (at 120 and opened by 220’) formed at lower ends of both sides with respect to the water supply hole (110), and a flow path configured to guide water flowing into the water supply hole  between the water supply hole (110) and the water discharge hole so that the water is discharged to the water discharge hole; and an opening/closing device (200) that is installed above the water discharge hole of the housing (100) and opens or closes an upper end of the water discharge hole, wherein the opening/closing device (200) includes: a diaphragm (220) that is installed above the water discharge hole, has a guide hole (for pin 230) formed at an outer edge thereof, and is vertically elevated to open or close the water discharge hole; a partition cap that is installed above the diaphragm (220), partitions an inside of the housing (100) into an upper space and a lower space, has a support protrusion formed on an upper surface thereof, and has a through-hole (131) which is vertically formed through one side surface of the support protrusion and through which the upper space communicates with the lower space; a cam plate (valve member attached to 311) that is in close contact with an upper surface of the support protrusion and is elevated while rotating along the upper surface of the support protrusion to gradually open or close the through-hole (131); a shaft part (410) that is rotatably installed above the cam plate and has a lower end coupled to a central part of the cam plate  to rotate the cam plate; a motor (300) that is fixedly installed on an upper surface of the housing (100) opposite to the water discharge hole and has one end connected to the shaft part (410) to rotate the shaft part (410).
Reference ‘034 discloses an elastic spring (312). ‘034 reference does not the elastic spring that is installed between the shaft part and the cam plate and presses the cam plate downward.
However having the spring between the shaft and the valve member is well known in the art as taught by ‘387 reference. ‘387 reference also teaching a water flush device teaches a spring element (172b) between the shaft and the housing. Therefore a person having ordinary skill in the art would adapt the spring between the shaft and the housing teaching of ‘387 reference to the valve disclosed by ‘034 reference as a simple substitution of one known element for another to obtain predictable results. The disclosed by the ‘034 reference and modified by the teaching of ‘387 reference will operate in a similar fashion. 
	Regarding claim 2, ‘034 reference discloses the water discharge hole of the housing (100) has an upper end that is located inside the lower space of the housing (100) and is opened or closed by the diaphragm (220).  
	Regarding claim 6, ‘034 reference does not disclose a means of manually operating the valve. However ‘387 reference teaches a method of manually operating the pilot valve (172c) to flush the system. Therefore a person having ordinary skill in the art would adapt the manual operation lever to the valve disclosed by ‘384 reference as means of additional operating method in case of failure of electrical power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753